Title: To George Washington from “Valerius,” 1 December 1795
From: “Valerius”
To: Washington, George


          1 Dec. 1795. In the eleventh and last of his series of letters critical of GW, Valerius aims at “conciseness” as he brings ten additional charges that fall under the heading of “domestic transactions.”
          
          First, most of those appointed to office do not “possess the confidence of people.”
          Second, preference in appointments “has been given … to tories and officers of the late army,” the former rewarding traitors and the latter ensuring that officeholders will be “tractable instruments” for GW.
          Third, GW has accepted “the Aristocratic honours of the Cincinnati,” a “suspicious order.”
          Fourth, the “imperial grandeur” of the city of Washington exemplifies the waste of money raised by taxation.
          Fifth, GW has hidden from the people his sentiments about the French Revolution, but, sixth, he is “intimate with French Aristocrats, and cold and distant to French Democrats.”
          Seventh, GW has maliciously denounced “popular societies.”
          Eighth, contrary to the Constitution, GW is guilty of “systematic withholding of important information from the Legislature, and more especially from the House of Representatives.”
          Ninth, GW has sanctioned the “illegal conduct of the late secretary of the treasury, in drawing into the country, loans, made for the payment of the French debt, without the knowledge of Congress.”
          Tenth, GW has exceeded his Constitutional powers by respiting the sentences of criminals. Unlike the pardon power, which the president does have, respiting keeps the prisoner in suspense and thus is “a power of inflicting the most barbarous torture,” which “may convert punishment into a political instrument of party purpose.”
          Moreover, unlike tyrants of the past, GW has failed to encourage learning and support the arts, as “that salary, which was made large that the President might encourage literary merit, is unequal, we are told, to a household establishment!”
        